Order issued December ,2012




                                                In The




                                        No. 05-11-01317-CR


                                   TOMMY COLEY, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee


                                               ORDER

         The trial court imposed appellant’s sentence on September 21,2011. Appellant filed his

original motion for new trial the same day. The trial court overruled that motion in an undated order.

Appellant filed an amended motion for new trial, styled "Second Motion for New Trial and Motion

in Arrest of Judgment," on October 21, 2011.

         We ORDER the trial court to make written findings of whether the amended motion for new

trial was filed before or after the court overruled the original motion for new trial. We further order

the trial court to transmit a record of the findings to this Court within fourteen days of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The appeal
shall be reinstated fourteen (14) days from the date of this order.



                                                        PRESIDING JUSTICE




                                                  -2-